Citation Nr: 1434373	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-18 238	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for a low back disability.

5. Entitlement to service connection for an acquired psychiatric disability, to include depression and adjustment disorder.


REPRESENTATION


Appellant represented by:	Todd M. Wesche, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen a previously denied claim of service connection for right knee disability and denied service connection for left knee disability, low back disability, and acquired psychiatric disability.

In April 2014, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The Veteran's statements at hearing regarding injuries in service appear to raise a claim of service connection for cervical spine or neck disability.  This issue has not been addressed by the RO and the Board does not have jurisdiction over it.  It is referred to the RO for appropriate action.

The issues of entitlement to service connection for right knee disability, left knee disability, low back disability, and acquired psychiatric disability are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. An unappealed September 1996 rating decision denied service connection for a right knee disability.

2. Evidence received since the September 1996 rating decision with respect to the claim of service connection for a right knee disability was not previously considered, pertains to the basis for the previous denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The September 1996 rating decision denying service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103 (2013).

2. Evidence received since the September 1996 rating decision with respect to the claim of service connection for a right knee disability is new and material and the claim shall be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's original claim of service connection for a right knee disability was denied by a rating decision issued in September 1996.  At that time, the entirety of the evidence consisted of the Veteran's service treatment records.  The basis for the denial was that there was no evidence of treatment for a right knee injury in service.
  
Since the September 1996 rating decision, the Veteran has submitted additional evidence with respect to his claim of service connection for right knee disability.  Specifically, he has submitted evidence of treatment at VA for degenerative joint disease in the right knee.  He has also testified at hearing that initially injured his knee early in service and that continued use of the knee led to chronic giving way, which caused him to fall and injure the knee further.  He testified that he was treated at sick call with over the counter medications and advised to use hot and cold packs to relieve his pain.  He also testified at hearing that his doctors have told him his knee problems are due to the wear and tear on the joints in service from jumping in and out of transports and long marches with heavy rucksacks.

Analysis

The evidence presented since the September 1996 rating decision was not reviewed and, indeed, did not exist at the time of that adjudication.  As such, it meets the definition of new evidence.  The Veteran's testimony at hearing concerns injury to and treatment of his right knee in service as well as statements by his doctors that link the current disability to his military service.  Such evidence is material to a proper adjudication of the claim and is presumed credible for the purpose of determining if the claim should be reopened.  Justus v. Principi, 3 Vet. App. 510 (1992).  

As the evidence presented is new, addresses the reason for the previous denial, and is material, the criteria of 38 C.F.R. § 3.156 are satisfied and the claim shall be reopened.

ORDER

New and material evidence have been submitted, the claim of service connection for a right knee disability is reopened and, to that extent only, the appeal is granted.

REMAND

The Veteran testified at hearing that he was placed on profile on several occasions for back and knee pain and that he was subjected to a disciplinary or court martial hearing at the time of service separation.  It does not appear that the Veteran's complete service personnel file has been associated with the record.

The Veteran also testified that he was treated for mental or emotional health issues at the military installation where he was last assigned in Germany.  In a written submission he reported that he was treated for at least one of the disabilities on appeal at a military hospital in Stuttgart Germany.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b), (c).

The Veteran's service treatment records show that he was treated in service for complaints of low back pain, leg pain, and falls onto both knees.  At hearing, he testified that he was treated for knee pain and swelling on multiple occasions in service and that he received some mental or emotional health treatment.  This information is sufficient to satisfy the low threshold for obtaining an examination.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013); See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete service personnel file, to include any transcript from fitness or court martial review as well as any profiles.

2. Obtain any records for service hospitalization of the Veteran during his military service, to specifically include any records for mental health treatment and any treatment at Stuttgart Hospital.

3. If any requested records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

4. After any outstanding records have been obtained, provide the Veteran with a VA examination to determine whether it is at least as likely as not that his current low back and knee disabilities are the result of a disease or injury in service.  Specifically, the examiner should address the following:

Was the Veteran's right knee disability at least as likely as not (probability 50 percent or greater) incurred in military service, to include as a result of jumping out of armored personnel carriers, carrying heavy rucksacks, or other wear and tear, and/or falls incurred in service?

Was the Veteran's left knee disability at least as likely as not (probability 50 percent or greater) incurred in military service, to include as a result of jumping out of armored personnel carriers, carrying heavy rucksacks, or other wear and tear, and/or falls incurred in service?

Was the Veteran's low back disability at least as likely as not (probability 50 percent or greater) incurred in military service, to include as a result of striking his low back climbing in and out of armored personnel carriers and/or continuous jolts to his back during driving, carrying heavy rucksacks, or other wear and tear, and/or falls incurred in service?

The examiner should also consider and address the significance, if any, of the motor vehicle accident in service and the two motor vehicle accidents since service separation, as well as the Veteran's testimony regarding the injuries involved in each incident.

The examiner should provide reasons for any opinions.  The claims file should be provided to the examiner for review.

4. Afford the Veteran a VA examination to determine whether it is at least as likely as not that his current mental health disability, to include adjustment disorder, mood disorder, and/or depression began in service or is otherwise the result of a disease or injury in service.  

The examiner is advised that the Veteran's entrance examination shows no evidence of a pre-existing mental or emotional disability.  The examiner should consider the records of any mental health treatment or discipline in service and should address the significance, if any, of these experiences.

The examiner should provide the rationale for any opinion.  The claims file should be provided to the examiner for review.

5. If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


